Citation Nr: 0723819	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  96-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of internal derangement of the left 
knee.

2.  Entitlement to a disability rating in excess of 10 
percent for dislocation of the left hip.

3.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision in which the RO continued a 
10 percent rating for the veteran's service-connected left 
knee disability and a noncompensable (zero percent) rating 
for the veteran's service-connected left hip disability.  The 
veteran filed a notice of disagreement (NOD) with that 
determination in April 1996.  The RO issued a statement of 
the case (SOC) in April 1996, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 1996.

In a July 1999 rating decision, the RO increased the rating 
for the veteran's left knee disability to 20 percent, 
effective September 15, 1995.  In a July 2003 rating 
decision, the RO increased the rating for the veteran's left 
hip disability to 10 percent, effective September 15, 1995.  
The claims for higher ratings remain viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In July 2003 and March 2004, the Board remanded these matters 
to the RO for further development.

This appeal to the Board also arises from a March 2004 rating 
decision in which the RO denied reopening a claim for service 
connection for a lower back disability.  In April 2004, the 
veteran filed a NOD with that determination, and a SOC was 
issued in March 2005.  The veteran filed a substantive appeal 
(via a VA Form 9) in April 2005.

In May 2006, the veteran testified during a hearing before a 
Veterans Law Judge (VLJ) from the Board at the RO; a 
transcript of the hearing is of record.

In September 2006, the Board reopened the veteran's claim for 
service connection for a lower back disability, but remanded 
to the RO the claim for service connection, on the merits, 
along with the increased rating claims.  After accomplishing 
further action, the RO (via the Appeals Management Center 
(AMC)), continued the denial of the matters on appeal (as 
reflected in an April 2007 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

For the reason expressed below, the claims on appeal are 
being remanded to the RO via the AMC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

In a June 2007 letter, the Board notified the veteran that 
the VLJ who conducted his September 2006 hearing is no longer 
employed by the Board, and advised him of the opportunity to 
provide testimony before a current VLJ with the Board.  In 
his July 2007 response, the veteran requested a 
videoconference hearing before a VLJ.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules videoconference hearings, a 
remand of these matters to the RO is warranted.


Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
Board videoconference hearing at the 
earliest available opportunity.  The RO 
should notify the veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2006).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

